Name: Council Regulation (EEC) No 2276/87 of 23 July 1987 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: economic policy;  production;  prices;  plant product;  cooperation policy
 Date Published: nan

 31 . 7 . 87 Official Journal of the European Communities No L 209/5 COUNCIL REGULATION (EEC) No 2276/87 of 23 July 1987 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton 1 . Article 7 (2) shall be replaced by the following : '2. In the case referred to in Article 2 (2) of Regula ­ tion (EEC) No 1964/87, the reduction in the amount of aid shall be equal to 1 % of the guide price for each of the production tranches of 1 5 000 tonnes in excess of the maximum guaranteed quantity which is exceeded or equalled by the estimated production.' 2. Article 8 shall be replaced by the following : 'Article 8 Before the beginning of each marketing year, the esti ­ mated production of cotton referred to in Article 2 (2) of Regulation (EEC) No 1964/87 shall be drawn up in accordance with the procedure provided for in Article 11 ( 1 ) taking into account crop estimates. In order to draw up these estimates, a system for the declaration of areas sown shall be established.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraph 9 of Protocol 4 on cotton annexed to it, as amended by Protocol 14 annexed to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol 4 annexed to the Act of Accession of Greece ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Whereas it is necessary to determine the coefficient referred to in Article 2 of Regulation (EEC) No 1964/87 in order to establish the reduction in the amount of aid for cotton which arises from the application of the system of maximum guaranteed quantities ; whereas the rules for determining this coefficient should appear in Regulation (EEC) No 2169/81 (2), as last amended by Regulation (EEC) No 3128/86 (3), HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2169/81 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987 . For the Council The President K. E. TYGESEN (&gt;) OJ No L 184, 3 . 7 . 1987, p. 14. (2) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (3) OJ No L 292, 16 . 10 . 1986, p. 2.